Citation Nr: 0730563	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating beyond 10 percent for 
chorioretinitis of the left eye.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDING OF FACT

The veteran's left eye disability is manifested by a retinal 
scar, unilateral concentric field of vision limited to an 
average of 29 degrees, and a corrected visual acuity of 
20/70+.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for chorioretinitis of the left eye have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.75, 4.84a, 
Diagnostic Codes 6006-6079 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from an August 2004 rating decision 
granting service connection and assigning an initial 10 
percent rating for chorioretinitis of the left eye, effective 
October 30, 2003.  When the assignment of initial ratings is 
under consideration, the level of disability in all periods 
since the effective date of the grant of service connection 
must be taken into account.  Fenderson v. West, 12 Vet. App. 
119 (1998).  Therefore separate, "staged" ratings may be 
assigned for PTSD from such date as evidence warrants.  
Fenderson v. West,  12 Vet. App. 119, 126 (2001).  However, 
as will be shown below, evidence of record does not support 
assigning different percentage disability ratings during the 
time period in question.

The veteran seeks an initial rating in excess of 10 percent 
for his service-connected chorioretinitis of the left eye.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).   
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  

In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).

The veteran's chorioretinitis of the left eye is currently 
rated at 10 percent under 38 C.F.R. § 4.84a, Diagnostic Codes 
6006-6079.  

The appellant maintains that his left eye disability has been 
of such severity that a rating in excess of 10 percent is in 
order.

Review of the evidence of record reveals private treatment in 
July 2000 and October 2001 from Dr. Becker and in November 
2003 from Dr. Galanis.  In July 2000, the veteran's chief 
complaints included blurred vision.  Significant findings 
from Dr. Becker's private treatment notes made in July 2000 
reflect 20/20 vision, bilaterally, and a chorioretinal scar 
near the fovea of the left eye and infro-temporal scar 
periphery of the left eye.  Treatment notes dated October 
2001 reveal 20/25 visual acuity, bilaterally, and positive 
peripapillary atrophy of the scar of the left eye.  Private 
treatment notes made by Dr. Galanis in November 2003 reveal 
20/20 vision in the right eye and 20/30- in the left eye.  A 
retinal scar and visual field constriction of the left eye 
was reported.  

The veteran underwent VA examination in June 2004.  All 
ocular testing was completed by VA in July 2004.  The veteran 
complained of decreased vision and floaters in the left eye 
and difficulty with depth perception.  Corrected distance 
vision was recorded as 20/20, right eye, and 20/70+, left 
eye.  The final assessment made in July 2004 was decreased 
vision (described as near normal vision), decreased visual 
field on confrontation confirmed with Goldman testing, 
decreased depth perception, and decrease in steropsis due to 
his service-connected chorioretinitis of the left eye.  Scars 
in the peripapillary and papillomacular bundle of the left 
eye were also found consistent with the veteran's inservice 
record of treatment.  The examiner also noted optic atrophy 
of the left eye with positive afferent papillary defect and 
pale optic nerve hypoplasia.  There were no visual field 
defects in the right eye.

The veteran was afforded a VA examination in April 2007.  The 
veteran continued to complain of decreased vision in the left 
eye and difficulty with depth perception.  These subjective 
symptoms were considered stable by the examiner upon his 
diagnosis subsequent to his review and discussion of the 
medical evidence in the veteran's claims file. Corrected 
distance vision was 20/20 in the right eye and 20/60+ in the 
left eye.  A stable large chorioretinal scar of the left eye 
was noted in the papillomacular bundle which was described as 
less serpeginous like, more rectangular shaped.  Optic 
atrophy of the left eye with afferent papillary defect and 
pale optic nerve hypoplasia was also found.  The Goldman 
visual field test was conducted which revealed full field of 
vision in the right eye but constricted visual field of the 
left eye through all 360 degrees, especially nasally.  As 
will be discussed in detail below, the extent of visual field 
contraction in each eye was established by recording the 
extent of the remaining visual field in each of the eight 45 
degree principal meridians.

The veteran's left eye chorioretinitis is currently evaluated 
as 10 percent disabling under Diagnostic Codes 6006-6079, 38 
C.F.R. § 4.84a.  As such, the left eye is evaluated under 38 
C.F.R. § 4.84a, Diagnostic Code 6006, for retinitis, 
utilizing the Ratings for Central Visual Acuity under Table 
V, Diagnostic Code 6079.  38 C.F.R. § 4.84a.

Under the applicable rating criteria, retinitis (DC 6006), in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum rating of 10 percent is to be assigned during 
active pathology.  38 C.F.R. § 4.84a.

The Board will first consider the veteran's left eye 
chorioretinitis based on impairment of visual acuity.  See 38 
C.F.R. § 4.84a, DC 6006.  The veteran's visual acuity as 
currently assigned under DC 6079, as 10 percent disabling 
contemplates visual acuity up to 20/70 in the service-
connected left eye and 20/40 in the nonservice-connected 
right eye.  The best corrected distance vision at the 2004 VA 
examination was 20/70+ in left eye.  On 2007 VA examination 
best corrected distance vision was 20/60+ in the left eye.  
Because the medical evidence does not indicate keratoconus 
requiring contact lenses, these are the measurements of 
visual acuity applicable for rating purposes.  38 C.F.R. § 
4.75.  Under Table V, these results are not more than 10 
percent disabling, and the record does not contain other 
reported corrected visual acuity that would support 
assignment of a higher evaluation.  38 C.F.R. §§ 4.83a, 
4.84a, Table V, Diagnostic Code 6079.  Thus, a higher 
evaluation for the veteran's left eye disability on the basis 
of impairment of visual acuity is not warranted.  For a 
higher than 10 percent evaluation under Table V, the veteran 
must show a decrease in visual acuity of at least 20/200 in 
the left eye.  See 38 C.F.R. § 4.84a., Table V Ratings for 
Central Visual Acuity, Diagnostic Codes 6061 to 6078. 

In the alternative, the veteran's left eye disability under 
DC 6006, retinitis, can be evaluated on the basis loss of 
field of vision under Diagnostic Code 6080.  38 C.F.R. § 
4.84a, Diagnostic Codes 6006, 6080.  The Rating Schedule 
provides that measurement of the visual field will be made 
when there is disease of the optic nerve or when otherwise 
indicated.  38 C.F.R. § 4.76.

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
field in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine the total degrees lost.  This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
8 represents the average contraction for rating purposes. 38 
C.F.R. § 4.76a.

According to Table III, the normal visual field extent at the 
8 principal meridians, in degrees, is: temporally, 85; down 
temporally, 85; down, 65; down nasally, 50; nasally, 60; up 
nasally, 55; up, 45; up temporally, 55. The total visual 
field is 500 degrees. 38 C.F.R. § 4.76a, Table III.

Diagnostic Code 6080 evaluates unilateral concentric 
contraction of the visual field to 60 degrees, but not to 45 
degrees as 10 percent disabling or as equivalent to visual 
acuity of 20/50.  Unilateral concentric contraction to 45 
degrees, but not to 30 degrees, is evaluated as 10 percent 
disabling or as equivalent to visual acuity of 20/70.  
Unilateral concentric contraction to 30 degrees, but not to 
15 degrees is evaluated as 10 percent disabling or as 
equivalent to visual acuity of 20/100.  Unilateral concentric 
contraction to 15 degrees but not to 5 degrees is evaluated 
as 20 percent disabling or as equivalent to visual acuity of 
20/200.  Unilateral concentric contraction to 5 degrees is 
evaluated as 30 percent disabling or as equivalent to visual 
acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6080.

The 2004 VA eye examination noted a left eye visual field 
defect and contained the graphic results of testing, however, 
the report did not indicate the visual field extent in the 
eight meridians.  The right eye visual field was normal. 

The April 2007 VA examination noted visual field in the left 
eye was temporally intact out to 58 degrees, down temporally 
intact out to 49 degrees, down intact out to 38 degrees, down 
nasally intact out to 20 degrees, nasally intact out to 10 
degrees, up nasally intact out to 10 degrees, up intact out 
to 10 degrees, and up temporally intact out to 40 degrees. 
These results indicated visual field intact out to 235 
degrees.  Dividing these result by 8 provides an average 
contraction for rating purposes of 29 degrees.  38 C.F.R. § 
4.76a.  Such impairment of visual field warrants a 10 percent 
evaluation, or may be rated as visual acuity of 20/100.  
38 C.F.R. § 4.84a, Diagnostic Code 6080.  

In sum, Table V does not provide a higher than 10 percent 
rating for visual acuity of 20/70 in one eye, therefore, in 
the veteran's case an evaluation in excess of 10 percent 
could not be provided on the basis of loss of visual acuity.  
Moreover, using the alternative method of evaluation based on 
loss of vision field, the medical evidence does not 
demonstrate entitlement to an evaluation in excess of 10 
percent on the basis of visual field defect because the 
veteran has not demonstrated unilateral concentric 
contraction of the visual field to 15 degrees or less.  
Because the rating is to be assigned on the basis of visual 
acuity or visual field loss, separate, compensable ratings 
for both visual acuity and visual field loss are not provided 
by Diagnostic Code 6006.

The Board has also considered whether the veteran is entitled 
to an additional rating of 10 percent for continuance of 
active pathology of his chorioretinitis.  However, in view of 
the current evidence of record, the Board finds there is no 
basis to warrant an additional 10 percent for active 
pathology.  See 38 C.F.R. § 4.84a, Diagnostic Code 6006 and 
accompanying note.  The April 2007 examiner had the benefit 
of the veteran's claim folder and after his examination of 
the veteran, he found that his decrease in depth perception, 
decreased visual field, chorioretinal scar, and vision were 
all stable.  For these reasons, the Board finds no active 
pathology of the service-connected chorioretinitis is shown.  
Furthermore, the Board finds that the veteran is adequately 
assigned 10 percent on the basis of his of loss of visual 
acuity or visual field defect under Diagnostic Code 6006 
absent a showing of other contemplated symptoms of pain, 
rest-requirements, or episodic incapacity which have never 
been shown on the available post service records dating from 
July 2000 to April 2007.  

The Board has considered whether the veteran's left eye 
disability could be evaluated under any other diagnostic 
codes.  Under 6011, a 10 percent evaluation for the retina 
with localized scars, atrophy, or irregularities of, 
centrally located, with irregular, duplicated enlarged or 
diminished image can be awarded.  However, even though the 
medical evidence of record establishes that the veteran has 
retinal scars of the left eye and some of the symptomatology 
set forth under DC 6011 (see July 2004 and April 2007 VA 
examinations), these symptoms and clinical findings such as 
atrophy are already contemplated in the current rating under 
DC 6006 where these symptoms were the basis for evaluation of 
impairment of visual acuity or alternatively, for visual 
field loss.  See 38 C.F.R. § 4.84a, Diagnostic Code 6006.  An 
irregular, duplicated, enlarged, or diminished image has not 
been documented.  The Board notes that the evaluation of the 
same disability under various diagnoses is to be avoided. 
That is to say that the evaluation of the same manifestation 
under different diagnoses, a practice known as "pyramiding," 
is to be avoided.  See 38 C.F.R. § 4.14; see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Thus, under the facts of the 
present case, a separate rating for retinal scars under 
38 C.F.R. § 4.84a, Diagnostic Code 6011 is prohibited.

The Board also finds that a rating higher than 10 percent for 
any other left eye disability is not warranted.  In this 
regard, medical evidence has not demonstrated tuberculosis of 
the eye, glaucoma, new growths, conjunctivitis, ptosis, 
aphakia, paralysis of accommodation, dacryocystitis, loss of 
eyelids, dislocation of lens, pterygium or keratoconus.  38 
C.F.R. § 4.84a, Diagnostic Codes 6010-6035.

Hence, the medical evidence does not demonstrate that the 
veteran's disability approximates the criteria for an 
evaluation in excess of 10 percent for his left eye 
disability. 38 C.F.R. § 4.7, 4.21 (2005).

The preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for a left eye disability. 
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the veteran was provided notice concerning his 
service connection claim by the RO in December 2003 before 
the rating decision in August 2004.  The notice letter 
informed the veteran of the evidence necessary to 
substantiate his claim for service connection for a left eye 
disability, what evidence VA was collecting, and what 
documents and information the veteran should provide.  See 
Quartuccio.  He was specifically instructed to provide any 
pertinent evidence in his possession.  The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  In this 
case, the veteran appealed the initial disability evaluation 
assigned, and was provided with the appropriate information 
concerning his disability evaluation in the April 2005 
statement of the case.

There is a March 2007 letter from the RO that further advised 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).  The Board finds that the presumption of 
prejudice due to the inadequate timing of the Dingess notice 
has been rebutted in this case.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The claim for service 
connection has been substantiated, and the veteran appealed 
the initial percentage disability evaluation and effective 
date assigned.  Based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case, and, based on the veteran's contentions and 
information provided to the veteran by VA over the course of 
this appeal, the veteran reasonably understands from the 
notices provided what was needed.

Specifically, the veteran submitted his statements showing 
actual knowledge of the evidence required for his increased 
rating claim.  In addition, the actual notices provided by VA 
are clear and pertinent to the veteran's contentions, such 
that a reasonable person could understand what was required 
to prove the claim.  Also, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  


VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service and VA medical records have been associated with the 
claims file, and he was afforded July 2004 and April 2007 VA 
examinations in connection with his claim.  The Board 
concludes that the record is adequate, and that another 
examination is not needed in this instance.  Some private 
medical records have also been associated with the claims 
file.  The Board attempted to obtain additional private 
records in its remand in March 2007, but the veteran did not 
authorize VA to obtain them, nor did he provide the records 
to VA himself.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased evaluation for chorioretinitis of 
the left eye, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


